DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 89, 90 and 97-105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2022.
Applicant's election with traverse in the reply filed on November 22, 2022 is acknowledged.  The traversal is on the ground(s) that “a single search and examination covering all claims would not place undue burden on the Examiner.”  This is not found persuasive because the claimed species are mutually exclusive. “Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.” MPEP 806.04(f). There is nothing to suggest that while conducting a search for one mutually exclusive characteristic, another mutually exclusive characteristic will be thoroughly searched.  Species include easily recognizable divergent subject matter. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics  since they require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Applicant should note that any reference(s) mentioned in the letter of October 19, 2020 that was not listed in the Form PTO-1449 will not be considered. 37 CFR 1.98(a)(1) requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   Applicant is requested to point out any particular references in the IDS which are believed to be of particular relevance to the claimed invention in response to this office action.
Regarding the references not in the English language, “applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.”  MPEP 609.04(a) III.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation are: 
“mechanical apparatus” in claim 88 – corresponding structures are button and seal as described at p. 71, ln 16-20 and shown in Fig. 13C.
“fluid expulsion mechanism” in claim 107 – corresponding structure is that disclosed at p. 32, ln 13-25.
The three-prong analysis for "mechanical apparatus" in claim 88 is as follows:
a. The use of the nonce term "apparatus" is interpreted as a generic placeholder for the term "means."
b. The term "apparatus" is modified by the functional language "create: a fluid pathway to transport blood between the recess and the storage chamber and reduced pressure within the device to urge blood to flow out of the skin into the recess".
c. The generic placeholder, "apparatus," is not modified by sufficient structure, material, or acts for performing the claimed functions.
The three-prong analysis for the "fluid expulsion mechanism" in claim 107 is as follows:
a. The use of the nonce term "mechanism" is interpreted as a generic placeholder for the term "means."
b. The term "mechanism" is modified by the functional language "for expelling fluid from the device through the interface."
c. The generic placeholder, "mechanism," is not modified by sufficient structure, material, or acts for performing the claimed functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88, 91-96, 106 and 107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
The claims appear to mix incompatible features disclosed separately in two different embodiments.  Referring to the published application, Figs. 11A-12E and ¶¶112-115 disclose a detachable storage chamber 1210 having an interface 1222 with an external apparatus 1260. The storage chamber 1210 has a fluid expulsion mechanism therein (Figs. 12A-12E).  In contrast, Fig. 13C discloses a storage chamber 809 fixed between a recess 803 and a vacuum chamber 808.  The storage chamber 809 lacks an interface and a fluid expulsion mechanism.  There is no disclosure of how the differing devices are useable together. There is no disclosure of the combined features in claims 88- in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 96 which depends from claims 88 and 92, the disclosed retraction actuator for the embodiment of Fig. 13C is foam. The disclosures of a spring elsewhere in the application (e.g. ¶¶52, 55, 85, 86, 90, 94, 103, 104, 213 of published application) do not appear to be described in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed spring, as claimed in claim 96.
The dependent claims inherit and do not remedy the deficiencies of the independent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88, 91-96, 106 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  MPEP 2173.03.

	The claims’ inconsistency with the specification, as explained above, renders the scope of the claims uncertain.  The dependent claims inherit and do not remedy the deficiencies of the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791